Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This application is in condition for allowance except for the following formal matters: 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
The specification has no support for the claimed subjected matter “at least one of the first set of waveguide combiner/dividers of the first waveguide network shares at least one common wall with at least one of the second set of waveguide combiner/dividers of the second waveguide network” in claim 2.  Therefore, it is required to provide an antecedent basis of the claimed subjected matter in the specification.
					Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “at least one of the first set of waveguide combiner/dividers of the first waveguide network shares at least one common wall with at least one of the second set of waveguide combiner/dividers of the second waveguide network” as recited in claim 2.  It is noted that Fig. 7B show a combiner/divider 740-a of the first waveguide network; However, the drawing does not show where the combiners 740a shares at least one common wall with the combiner 740-b.
		Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in 
Reasons for Allowance
Claims 2-20 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	A prior art,  Edwards et al (US 7 564 421), discloses a dual-polarized antenna comprising a plurality of unit cells, each unit cell comprising first and second common waveguides, array of antenna elements, a first waveguide network comprising at least one waveguide combiner/divider and a second waveguide network comprising at least one waveguide combiner/divider wherein the first waveguide network and the second waveguide network are each entirely within a projection of the unit cell boundary along a direction that is normal to the cross-section that defines the unit cell boundary. However, the prior art fails to 
	Claim 3-20 are allowed because they depend on the allowed claim 2.
					Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-6pm ET Monday & Thursday &Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
October 20, 2021			

/TRINH V DINH/
 for Trinh V Dinh, Patent Examiner of Art Unit 2845